DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is sent in response to amended application S/N 16/287,655 filed on June 27, 2022. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-8, 10, 12-15, 18-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding 35 USC 101, the claims recite an unconventional technical solution that improves at least upon two common approaches to accessing license records such as retrieving them individually using individual function calls or returning the entire initial series a second time which both result in too much overhead and do not efficiently utilize processing or storage resources. That is, the instant invention provides a sliding window technique that balances the total number of calls to the function and the number of license records returned by each function call so as to reduce the operational overhead and improve the overall efficiency and performance of the LMTS as explained by the applicant on Pg. 12 of the remarks filed on 06/27/22. Therefore, the claimed invention provides an improvement to the field of software licensing with an improved method of importing license records that fail to import. The claimed invention also provides a method that improves the functioning of the computer or system that is utilized for importing the license records that fail to import. Therefore, the judicial exception is implemented into a practical application and the claimed invention is eligible.

Regarding 35 USC 102/103, the prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1, 8, 15.
More specifically, the prior art of record does not specifically suggest the combination of “importing, into the CMDB, the initial series of license records and flagging the license records of the initial series that fail to import due to having respective ID values that do not correspond to configuration items (CIs) stored in the CMDB; clustering the flagged license records of the initial series that failed to import into groups of flagged license records using a sliding window technique; calling the function of the API of the LMTS additional times to return a respective additional series of license records for each of the groups of flagged license records; and importing, into the CMDB, the respective additional series of license records returned for each of the groups of flagged license records, wherein a first overhead associated with executing the function the additional times is less than a second overhead associated with executing the function to return the initial series of license records and less than a third overhead associated with successively executing the function to individually return each of the flagged license records” in combination with all the other limitations as recited in independent claim 1. Further, the prior art of record does not specifically suggest the combination of “importing, into a configuration management database (CMDB), the initial series of license records and flagging license records of the initial series that fail to import due to having respective ID values that do not correspond to configuration items (CIs) stored in the CMDB; clustering the flagged license records of the initial series that failed to import into groups of flagged license records using a sliding window technique; calling the function of the API of the LMTS additional times to return a respective additional series of license records for each of the groups of flagged license records, wherein a first overhead associated with executing the function the additional times is less than a second overhead associated with executing the function to return the initial series of license records and less than a third overhead associated with successively executing the function to individually return each of the flagged license records; and importing, into the CMDB, the respective additional series of license records returned for each of the groups of flagged license records” in combination with all the other limitations as recited in independent claim 8. Lastly, the prior art of record does not specifically suggest the combination of “traverse the license records of the import table using a sliding window having a sliding window size that is varied between M and A/2 to determine the sliding window size, K, to group the flagged license records of the import table; and call the function of the API of the LMTS additional times to return a respective request additional series of license records for each group of the groups of flagged license records, wherein the function is called an additional time to return the respective additional series of license records for each group with the offset parameter value that is a respective first ID value of each group and the limit parameter value that is a respective span of each group, wherein the respective span of each group is less than or equal to K, and wherein a first overhead associated with executing the function the additional times is less than a second overhead associated with executing the function to return the initial series of license records and less than a third overhead associated with successively executing the function to individually return each of the flagged license records; store the respective additional series of license records returned for each of the groups of flagged license records in the import table; and import each respective additional series of license records from the import table into the CMDB” in combination with all the other limitations recited in independent claim 15.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1, 8, 15 are allowed. The dependent claims 2-7, 10, 12-14, 18-23, being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM P BARTLETT/
Examiner, Art Unit 2169
	
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169